 

--------------------------------------------------------------------------------

Exhibit 10.1
 
CONFORMED COPY
ORIGINAL FILED
Superior Court of California
County of Los Angeles


MAR 23 2010


John A. Clarke, Executive Officer/Clerk
By /s/ Sandra Switzer, Deputy




SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT




Socius CG II, Ltd.,
 
     Plaintiff,
 
v.
 
Pacific Ethanol, Inc. and Does 1-10 Inclusive,
 
     Defendants.
Case No. BC433865
 
Assigned For All Purposes To:
Hon. Rita Miller, Dept. 16
 
[PROPOSED] ORDER APPROVING
STIPULATION FOR SETTLEMENT OF
CLAIM
 
Date: March 23, 2010
Time: 8:30 a.m.
Dept: 16
 
Complaint Filed:     March 15, 2010
Trial Date:                None Set
 







The Joint Ex Parte Application For Court Order Approving Stipulation for
Settlement of Claim ("Application"), filed by Plaintiff Socius CG II, Ltd.
("Socius") and joined by Defendant Pacific Ethanol, Inc. ("PEI" or the
"Company"), came on for hearing on March 23, 2010 at 9:00 a.m. in Department 16
of the above-entitled court, the Honorable Rita Miller, Judge presiding.


The Court, having reviewed the Application, having been presented with a
Stipulation for Settlement of Claim (the "Stipulation"), a copy of which is
attached as Exhibit A to the Application, and after a hearing upon the fairness,
adequacy and reasonableness of the terms and conditions of the


 
 

 


[PROPOSED] ORDER APPROVING SETTLEMENT OF CLAIM


 
1

--------------------------------------------------------------------------------

 


issuance of shares of the common stock of PEI (the "Common Stock") to Socius in
exchange for the extinguishment of said claims, IT IS THEREFORE ORDERED AS
FOLLOWS:


1.           The Stipulation is approved in it entirety;
 
2.           In full and final settlement of Socius' claim against PEI in the
total amount of $5,000,000 (the "Claim"), which Claim Socius purchased from a
creditor of PEI, Lyles United, LLC ("Lyles United") pursuant to a Purchase and
Option Agreement between Socius and Lyles United, dated March 15, 2010 (the
"Purchase Agreement"), and which Claim comprises a portion of the principal
amount due and payable under a loan made from Lyles United to PEI with an
aggregate principal balance of $25,000,000, PEI will issue and deliver to Socius
or its designee 5,800,000 shares of Common Stock, being approximately equal to
(but under no circumstance whatsoever more than) 9.99% of the total number of
shares of Common Stock outstanding on the date of this stipulation (the
"Settlement Shares"), subject to adjustment as set forth in paragraph 4 below to
reflect the intention of the parties that the total number of shares issued be
based upon an average trading price of the Common Stock for a specified period
of time subsequent to entry of this Order.


3.           No later than the first business day following the date that the
Court enters this Order approving the Stipulation, PEI shall: (i) immediately
issue the number of shares of Common Stock required by paragraph 2 above to
Socius' or its designee's balance account with The Depository Trust Company
(DTC) through the Fast Automated Securities Transfer (FAST) Program of DTC's
Deposit/Withdrawal Agent Commission (DWAC) system, without any restriction on
transfer, time being of the essence, by transmitting by facsimile and overnight
delivery such irrevocable and unconditional instruction to PEI's stock transfer
agent, and (ii) cause its legal counsel to issue an opinion to PEI's transfer
agent, in form and substance acceptable to both parties and such transfer agent,
that the shares may be so issued.


4.           The total number of shares of Common Stock to be issued to Socius
or its designee in connection with the Stipulation and this Order shall be
adjusted on the 6th trading day following the date on which the Settlement
Shares are delivered to Socius or its designee as DWAC shares in compliance with
paragraph 3 above, as follows: (i) if the number of VWAP Shares (as defined
below) exceeds the number of Settlement Shares initially issued, then PEI will
issue and deliver to Socius or
 
 
 

 
[PROPOSED] ORDER APPROVING SETTLEMENT OF CLAIM


 
2

--------------------------------------------------------------------------------

 
 
 
its designee, as DWAC shares in accordance with paragraph 3 above, additional
shares of Common Stock equal to the difference between the number of VWAP Shares
and the number of Settlement Shares, and (ii) if the number of VWAP Shares is
less than the number of Settlement Shares, then Socius or its designee will
return to PEI for cancellation that number of shares as equals the difference
between the number of VWAP Shares and the number of Settlement Shares issued
pursuant to paragraph 2 above or, in the alternative at the option of Socius, a
book entry credit may be entered by PEI or its transfer agent reflecting that
such shares are owed from Socius to PEI.


a.           The number of VWAP Shares is equal to (i) $5,000,000 divided by 80%
of the trading volume weighted average price as reported by Bloomberg LP (the
"VWAP") of the Common Stock over the 5-day trading period immediately following
the date on which the Settlement Shares are delivered to Socius or its designee
as DWAC shares in compliance with paragraph 8 above, plus (ii) $181,168.50 for
Socius' legal fees, expenses and costs incurred through March 11, 2010, plus an
amount equal to Socius' reasonable legal fees, expenses and costs incurred after
March 11, 2010, with the total divided by the VWAP of the Common Stock over the
5-day trading period immediately following the date on which the Settlement
Shares are delivered to Socius or its designee as DWAC shares in compliance with
paragraph 3 above.


b.           In no event shall the number of shares of Common Stock issued to
Socius or its designee in connection with the settlement of the Claim,
aggregated with all shares of Common Stock then owned or beneficially owned or
controlled by, collectively, Socius and its affiliates, at any time exceed (i)
9.99% of the total number of shares of Common Stock then outstanding, or (ii)
without the prior written consent of PEI, that number of shares of Common Stock
that would trigger a new limitation under IRS Code Section 382.


c.           In no event shall the aggregate number of shares of Common Stock
issued to Socius or its designee in connection with the settlement of the Claim,
aggregated with any other shares of Common Stock issued to Socius and/or its
designees by PEI, at any time exceed 19.99% of the total number of shares of
Common Stock outstanding immediately preceding the date the Court enters the
Order approving this stipulation unless PEI has obtained either (i) stockholder
approval for the
 
 
 

 
[PROPOSED] ORDER APPROVING SETTLEMENT OF CLAIM
 
 
3

--------------------------------------------------------------------------------

 




issuance of more than such number of shares of Common Stock pursuant to NASDAQ
Marketplace Rule 5635(d) or (ii) a waiver from NASDAQ of compliance with Rule
5635(d).


5.           For so long as Socius or any of its affiliates hold any shares of
Common Stock of PEI, neither Socius nor any of its affiliates will: (i) vote any
shares of Common Stock owned or controlled by it, or solicit any proxies or seek
to advise or influence any person with respect to any voting securities of PEI;
or (ii) engage or participate in any actions, plans or proposals which relate to
or would result in (a) Socius or any of its affiliates acquiring additional
securities of PEI, alone or together with any other person, which would result
in Socius and its affiliates collectively beneficially owning or controlling
more than 9.99% of the total outstanding Common Stock or other voting securities
of PEI, (b) an extraordinary corporate transaction, such as a merger,
reorganization or liquidation, involving PEI or any of its subsidiaries, (c) a
sale or transfer of a material amount of assets of PEI or any of its
subsidiaries, (d) any change in the present board of directors or management of
PEI, including any plans or proposals to change the number or term of directors
or to fill any existing vacancies on the board, (e) any material change in the
present capitalization or dividend policy of PEI, (f) any other material change
in PEI's business or corporate structure, including but not limited to, if PEI
is a registered closed-end investment company, any plans or proposals to make
any changes in its investment policy for which a vote is required by Section 13
of the Investment Company Act of 1940, (g) changes in PEI's charter, bylaws or
instruments corresponding thereto or other actions which may impede the
acquisition of control of PEI by any Person, (h) causing a class of securities
of PEI to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) causing a class of equity securities of PEI
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) taking any action, intention, plan or arrangement similar to
any of those enumerated above. The provisions of this paragraph 5 may not be
modified or waived without further order of the Court.


6.           For the period of one year from the date that the final number of
Settlement Shares are delivered to Socius or its designee as DWAC shares in
compliance with paragraph 3 above, and regardless of whether Socius or its
affiliates then hold any debt or equity securities of PEI, Socius and
 
 
 

 
[PROPOSED] ORDER APPROVING SETTLEMENT OF CLAIM


 
4

--------------------------------------------------------------------------------

 


its affiliates shall have the exclusive right to enter into transactions with
PEI whereby PEI directly or indirectly issues common stock or common stock
equivalents to a party (including without limitation Lyles United or its
affiliates) in exchange for outstanding securities, claims or property
interests, or partly in such exchange and partly for cash, including without
limitation any such financing or transaction carried out pursuant to Section
3(a)(9) or Section 3(a)(10) of the Securities Act of 1933, as amended; provided,
however, that the foregoing exclusivity provision shall not apply to (i) such
transactions between PEI and any entity that is a creditor of any PEI subsidiary
on the date hereof, or (ii) a convertible note financing (including later
conversion of the notes to common stock) in a maximum amount of $5 million with
the creditor with whom PEI is currently in negotiations regarding such
financing, or (iii) such transactions between PEI and two of its directors in
respect of an aggregate of $2 million in principal amount of notes issued by PEI
to such directors provided that the securities issued in exchange for such notes
cannot be sold by such directors for at least six months subsequent to the
issuance date.


2.           This Order ends, finally and forever (i) any claims to payment or
compensation of any kind or nature which Socius had, now has, or may assert in
the future against PEI arising out of the Claim, and (ii) any claims, including
without limitation for offset or counterclaim, which PEI had, now has, or may
assert in the future against Socius arising out of the Claim. In this regard,
and subject to compliance with this Order, effective upon the execution of this
Order, each party hereby releases and forever discharges the other party,
including all of the other party's employees, officers, directors, affiliates
and attorneys, from any and all claims, demands, obligations (fiduciary or
otherwise), and causes of action, whether known or unknown, suspected or
unsuspected, arising out of, connected with, or incidental to the Claim.


7.           This action is hereby dismissed with prejudice, provided that the
court shall retain jurisdiction with regard to the Claim to enforce the terms of
this Order.


8.           The Stipulation and this Order may be enforced by any party to the
Stipulation by a motion under California Code of Civil Procedure section 664.6,
or by any procedure permitted by law in the Superior Court of Los Angeles
County. Pursuant to the Stipulation, each party thereto further waives a
statement of decision, and the right to appeal from this Order after entry.
Except as
 
 
 

 
[PROPOSED] ORDER APPROVING SETTLEMENT OF CLAIM
 

 
 
5

--------------------------------------------------------------------------------

 
 
 
expressly provided in Paragraph 4 above, each party shall bear its own
attorney's fees, expenses and costs with regard to the Stipulation and this
Order.


IT IS SO ORDERED.




DATED: MAR 23 2010
/s/ Rita Miller         
 
JUDGE OF THE SUPERIOR COURT

 
 
 
 
 
 
 
[PROPOSED] ORDER APPROVING SETTLEMENT OF CLAIM
 
 
 


 
6

--------------------------------------------------------------------------------

 